DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 9, 13-14, and 16 are amended and claim 8 is cancelled due to Applicant's amendment dated 04/15/2022.  Claims 1-7, 13-14, and 19 are pending and claims 9-12, 15-18 and 20 are withdrawn from consideration.
Response to Amendment
The rejection of claims 1-7 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 04/15/2022. The rejection is withdrawn.
The rejection of claims 1-3, 5, and 19 under 35 U.S.C. 103 as being unpatentable over Melik et al. US 2013/0099408 A1 (“Melik”) is overcome due to the Applicant’s amendment dated 04/15/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Melik and Meyer et al. WO 2014/199272 A1 (“Meyer”) is overcome due to the Applicant’s amendment dated 04/15/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Melik and Bond et al. US 2002/0168518 (“Bond”) is overcome due to the Applicant’s amendment dated 04/15/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1-7 and 19 under 35 U.S.C. 103 as being unpatentable over Bond in view of Timmons et al. US 5,213,881 (“Timmons”) is not overcome due to the Applicant’s amendment dated 04/15/2022. The rejection is maintained. 
The rejection of claim 8 as set forth in the previous Office Action is moot because claim 8 is cancelled due to the Applicant's amendment dated 04/15/2022.

	
Response to Arguments
Applicant’s arguments on pages 5-9 of the reply dated 04/15/2022 with respect to the rejection of claims 1-8 and 19 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –On page 7 of the reply, Applicant argues that Melik (US 2013/0099408 A1) only briefly mentions that biodegradable polymers such as starches can be used and fails to teach the use of a thermoplastic modified starch, wherein the thermoplastic starch has been modified from a native starch to become thermoplastic modified starch, as required by the amended of claim 1.
Examiner's response –As discussed in the rejection below, Melik in view of Bond teach the new limitation of the amended claim 1.
Applicant's argument –On page 7 of the reply, Applicant argues that Bond (US 2002/0168518) is directed to the use of melt-spinnable grade thermoplastic polymers and not meltblown-grade polyolefins. Applicant argues that as Bond fails to use a meltblown-grade polyolefin, there is no reasonable expectation of success of achieving the having a melt flow index greater than 150 g/10 min. Applicant argues this is shown in the instant Example 10, which uses a non-meltblown-grade polyolefin and fails to result in a melt flow index of greater than 150 g/10 min.
Examiner's response –While Bond alone fails to teach a thermoplastic polymer (comprising either polyethylene or polypropylene) is meltblown-grade, Bond in view of Timmons does teach this limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145 IV.
As discussed in greater detail below, Timmons provides motivation to modify the thermoplastic polymer with peroxide to arrive at a polymer having a melt flow rate of between 800 to 5000 g/10min.  The instant specification recites the term “meltblown-grade polyolefin” refers to a polyolefin characterized by an extremely high melt flow rate homopolymer resin, wherein the melt flow rate can range from 200 to 1550 g/10min (pg. 5, lines 15-19). As Bond in view of Timmons teach a thermoplastic polymer comprising either polyethylene or polypropylene having an extremely high melt flow rate, which is in line with the instant specification, this qualifies the thermoplastic polymer as meltblown-grade. Accordingly, the fiber composition of Bond in view of Timmons inherently has a melt flow rate of within the claimed range.
Applicant's argument –On page 8 of the reply, Applicant argues that the art of record fails to provide a reasonable expectation of success. Applicant points to instant Example 8 to show that not all blends of meltblown grade polyolefins and thermoplastic modified starches can provide a melt flow index of greater than 150 g/10min.
Examiner's response –The Examiner concedes that not all blends of meltblown-grade polyolefins and thermoplastic starch result in a melt flow of 150 g/10min, as evidenced by the instant Example 8. However, Example 8 does not provide evidence against the expectation that the prior art obtains a melt flow index greater of than 150 g/10min. This is because Example 8 does not make a comparison to the closest prior art.
Example 8 is made using 70% DNDA 1082 polyethylene, which has a melt flow index of 160 g/10min, and 30% of the thermoplastic modified starch of Example 1 (see Table 2 on pg. 11, pg. 9, lines 31-33). As discussed below, Melik in view of Bond teach multicomponent fibers comprising 70 wt% to 90 wt% of a polypropylene composition having a melt flow rate of 200 to 1550 g/10 min (first component) and a thermoplastic starch composition formed from natural starch (second component). Additionally as discussed below, Bond in view of Timmons teach a fiber composition comprising 70 wt% to 90 wt% of polypropylene or polyethylene having a melt flow rate of 800 up to 5000 g/10 min and a thermoplastic starch formed from natural starch. Accordingly, the polyolefins of the prior art have a higher (and in the case of Bond in view of Timmons, significantly higher) melt flow index than the DNDA 1082 polyethylene of Example 8. 
As the claimed melt flow index is due mostly to the meltblown-grade polyolefin (see instant pg. 11, lines 22-24) and the polyolefins of the prior art have a higher melt flow rate than the polyethylene of Example 8, one of ordinary skill would expect the claimed melt flow index of the prior art to be higher than that of Example 8—not equal to Example 8. Accordingly, Example 8 does not provide evidence that the prior art does not obtain a melt flow index within the claimed range.
As discussed in greater detail below, the fibers of the prior art are expected to obtain a melt flow index within the claimed range.
Claim Objections
Claims 13-14 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 5-6, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 608.01(m).
Additionally, it is noted that claims 13-14 were previously withdrawn, as they were dependent upon the method of claim 9 (see claim set filed 09/21/2021). As the claims 13-14 filed 04/15/2022 are dependent upon the spun microfibers of claim 1, claims 13-14 are objected to for not being amended in the proper process. The status of every claim must be indicated after its claim number using identifiers in a parenthetical expression, the text of any deleted matter must be shown by strike-through, and the text of any added subject matter must be shown by underlining the added text. See MPEP 714. Accordingly, both claims 13 and 14 should include the following: “(Currently Amended) The spun microfibers of claim 1, …”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Melik et al. US 2013/0099408 A1 (“Melik”) in view of Bond et al. US 2002/0168518 (“Bond”).
Regarding claims 1, 5, 7, and 13, Melik teaches nonwoven webs comprising multicomponent fibers that enables the nonwoven web to possess high extensibility and softness (¶ [0005]). Melik teaches the multicomponent fibers comprise a first component comprising a polypropylene composition having a melt flow rate of from about 100 to 2000 g/10 min and a second component comprising a polymer composition having a melt flow rate lower than the melt flow rate of the first component (abstract). Melik teaches the ratio of the first component to the second component is from about 10:90 to about 90:10, and the diameter of the fibers will typically be from about 5 to about 50 microns (¶ [0006]). Melik teaches the multicomponent fibers are used to produce a spunbond nonwoven woven (¶ [0006]) and are thus spun fibers (¶ [0013]). Additionally, Melik teaches the multicomponent fibers may be staple fibers (¶ [0016]) and that staple fibers may be used in wet-laid processes (¶ [0014]).
Melik teaches suitable thermoplastic polymer compositions for the second component includes starch compositions, among others (¶ [0021]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select thermoplastic starch compositions for the second component, because it would have been choosing a specific material suitable as the second component, which would have been a choice from a finite number of identified, predictable solutions of a thermoplastic polymer useful as the second component in the multicomponent fibers of Melik and possessing the benefits taught by Melik.  One of ordinary skill in the art would have been motivated to produce additional multicomponent fibers comprising thermoplastic polymers having the benefits taught by Melik in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a ratio of first component to second component wherein the ratio falls within the claimed range, because it would have been choosing ratios between 10:90 to about 90:10, which would have been a choice from a finite number of identified, predictable solutions of a ratio of first component to second component useful in the multicomponent fiber of Melik and possessing the benefits taught by Melik.  One of ordinary skill in the art would have been motivated to produce additional multicomponent fibers comprising ratios of 10:90 to about 90:10 having the benefits taught by Melik in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). This would result in a multicomponent fiber comprising 70 wt% to 90 wt% first component (polypropylene composition) and 10 wt% to 30 wt% second component (thermoplastic starch composition).
Melik fails to teach specific examples of the thermoplastic starch composition for the second component. However, Melik does teach that the nonwoven web is particularly well suited for use in disposable absorbent articles (¶ [0029]).
Bond teaches fibers used to make nonwoven webs and disposable articles (¶ [0001]), wherein the fibers comprises destructurized starch and a thermoplastic polymer (¶ [0006]). Bond teaches suitably naturally occurring starches for the thermoplastic starch include corn starch, wheat starch, and waxy maize (corn) starch, which have the advantages of being abundant in supply, easily replenishable and inexpensive in price (¶ [0016]). Bond teaches the natural starch is destructurized and combined with a plasticizer to become a thermoplastic material (¶ [0014]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular thermoplastic starch in order to carry out an embodiment of Melik. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the fibers of Bond wherein the fibers comprise destructurized starch that may be of corn, wheat, or waxy maize starch. The motivation for doing so would have been to use a starch that is abundant, easily replenishable, and inexpensive in price, as taught by Bond.
As Melik teaches the starch composition of the second component is already thermoplastic (¶ [0021]), the multicomponent fiber of Melik in view of Bond meets the limitation of claim 1. As the multicomponent fibers of Melik in view of Bond comprise a thermoplastic starch composition, wherein the starch is of corn, wheat, or waxy maize starch, the limitation of claim 7 is met.
Melik in view of Bond teach the claimed invention above but fails to teach the blend prior to spinning having a melt flow index greater than 150. It is reasonable to presume that the melt flow index being greater than 150 is inherent to Melik in view of Bond. Support for said presumption is found in the use of like materials which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
For example, the instant specification recites on page 11, lines 22-24, the melt flow rate for the thermoplastic starch is “close to be negligible” in comparison to the meltblown-grad polyolefin. Additionally, the instant specification recites the melt flow rate of a meltblown-grade polyolefin “can range from 200 to 1550 g/10 min” (page 5, lines 16-19). As described above, Melik in view of Bond teaches multicomponent fibers comprising a first component comprising a polypropylene composition having a melt flow rate of from about 100 to 2000 g/10 min (abstract). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a first component having a melt flow rate that falls within the range of 200 to 1550 g/10 min, because it would have been choosing suitable melt flow rates for the first component, which would have been a choice from a finite number of identified, predictable solutions of a melt flow rate useful in the first component of the multicomponent fiber of Melik in view of Bond and possessing the benefits taught by Melik and Bond.  One of ordinary skill in the art would have been motivated to produce additional first components comprising melt flow rates of 100 to 2000 g/10 min having the benefits taught by Melik  in view of Bond in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
As the first component comprises 70 wt% to 90 wt% of the total multicomponent fiber and the first component has a melt flow rate of 200 to 1550 g/10 min, the blend of the first component and second component would inherently have a melt flow rate greater than 150.
Regarding claim 2, Melik teaches the multicomponent fibers may be staple fibers, among other types (¶ [0016]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the multicomponent fibers staple fibers, because it would have been choosing a specific type of fiber for the multicomponent fiber, which would have been a choice from a finite number of identified, predictable solutions of the multicomponent fiber of Melik in view of Bond and possessing the benefits taught by Melik and Bond.  One of ordinary skill in the art would have been motivated to produce additional types of multicomponent fibers having the benefits taught by Melik in view of Bond in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 3, Melik teaches the polymer composition and polypropylene composition may optionally include an additional ingredient, wherein the additional ingredient may be surfactants, among others (¶ [0023]-[0024]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include an additional ingredient in the polymer composition and polypropylene composition of the multicomponent fiber, because one of ordinary skill in the art would reasonably have expected the elements of the additional ingredient and multicomponent fiber to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select surfactants, because it would have been choosing a specific additional ingredient, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the additional ingredient in the multicomponent fiber of Melik in view of Bond and possessing the benefits taught by Melik and Bond.  One of ordinary skill in the art would have been motivated to produce additional multicomponent fibers comprising additional ingredients having the benefits taught by Melik in view of Bond in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 19, as discussed above, Melik in view of Bond teaches the multicomponent fibers comprise a first component comprising a polypropylene composition having a melt flow rate of from about 100 to 2000 g/10 min (abstract). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a polypropylene composition having a melt flow rate of 1550 g/10 min, because it would have been choosing suitable melt flow rates for the first component, which would have been a choice from a finite number of identified, predictable solutions of a melt flow rate useful in the first component of the multicomponent fiber of Melik in view of Bond and possessing the benefits taught by Melik and Bond.  One of ordinary skill in the art would have been motivated to produce additional first components comprising melt flow rates of 100 to 2000 g/10 min having the benefits taught by Melik in view of Bond in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Melik in view of Bond teaches the claimed invention above but fails to teach the blend prior to spinning having a melt flow index greater than 150. It is reasonable to presume that the melt flow index being greater than 150 is inherent to Melik in view of Bond. Support for said presumption is found in the use of like materials which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
For example, the instant specification recites on page 11, lines 22-24, the melt flow rate for the thermoplastic starch is “close to be negligible” in comparison to the meltblown-grad polyolefin. Additionally, the instant specification recites the melt flow rate of a meltblown-grade polyolefin “can range from 200 to 1550 g/10 min” (page 5, lines 16-19). 
As the first component comprises 70 wt% to 90 wt% of the total multicomponent fiber and the first component has a melt flow rate of 1550 g/10 min, the blend of the first component and second component would inherently have a melt flow rate greater than 300.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Melik et al. US 2013/0099408 A1 (“Melik”) in view of Bond et al. US 2002/0168518 (“Bond”) as applied to claim 1 above, and further in view of Meyer et al. WO 2014/199272 A1 (“Meyer”).
Regarding claim 4, Melik in view of Bond fails to teach wherein the multicomponent fibers further comprise a compatibilizer. However, Melik does teach that the nonwoven web is particularly well suited for use in disposable absorbent articles (¶ [0029]). Additionally, Melik teaches the polypropylene composition of the first component may comprise a polypropylene and a different polymer (¶ [0006]).
Meyer teaches an absorbent article comprising a nonwoven web that includes a plurality of fibers formed form a thermoplastic composition that contains a continuous phase that includes a polyolefin matrix polymer and a nanoinclusion additive dispersed within the continuous phase in the form of discrete domains (pg. 1, Summary of the Invention). Meyer teaches including the nanoinclusion additives in the fibers allow for the formation of a porous network while enhancing mechanical strength (pg. 4, first paragraph), wherein the porous network can help restrict the flow of fluids and be generally impermeable to fluids, thereby allowing the nonwoven web to insulate a surface from water penetration (pg. 38, last paragraph). Meyer teaches the nanoinclusive additive may be a functionalized polyolefin that contains a polar and nonpolar component, wherein the polar component may be provided by one or more functional groups, wherein maleic anhydride grafted polyolefins are particularly suitable (pg. 9, last paragraph to pg. 10, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a nanoinclusion additive in the first composition of the multicomponent fibers of Melik in view of Bond, based on the teaching of Meyer.  The motivation for doing so would have been to allow for the formation of a porous network while enhancing mechanical strength, as taught by Meyer.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a maleic anhydride grafted polyolefin as the nanoinclusion additive, because it would have been choosing a specific nanoinclusion additive, which would have been a choice from a finite number of identified, predictable solutions of a nanoinclusion additive useful in the multicomponent fiber of Melik in view of Bond and Meyer and possessing the benefits taught by Melik, Bond, and Meyer.  One of ordinary skill in the art would have been motivated to produce additional multicomponent fibers comprising nanoinclusion additives having the benefits taught by Meyer in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The instant specification teaches maleic anhydride grafted polymers are compatibilizers (pg. 2, lines 16-18) and thus the multicomponent fibers of Melik in view of Bond and Meyer meet the limitation of claim 4

Claims 1-7, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. US 2002/0168518 A1 (“Bond”) in view of Timmons et al. US 5,213,881 (“Timmons”).
Regarding claim 1, 7, and 19, Bond teaches highly attenuated fibers produced by melt spinning a composition comprising destructurized starch, a thermoplastic polymer, and a plasticizer (¶ [0006]). Bond teaches the composition comprises about 5% to about 85% of starch (¶ [0020]) and about 1% to about 90% of thermoplastic polymer (¶ [0027]). Bond additionally teaches the fibers may be microfibrils (¶ [0048]) and are combined together to form a nonwoven web (¶ [0066]), and may be used in wetlaid processes (¶ [0085]). Bond teaches the composition for the highly attenuated fibers are cost-effective and easily processable (¶ [0005]).
Bond teaches the destructurized starch is a natural starch such as corn starch, potato starch, wheat starch, etc., wherein the destructurized starch is combined with a plasticizer to become a thermoplastic starch (¶ [0013]-[0015]), meeting the limitations of claims 7 and 8.
Bond teaches suitable thermoplastic polymers include polypropylene and polyethylene, among others (¶ [0026]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select either polypropylene or polyethylene for the thermoplastic polymer, because it would have been choosing a material suitable as the thermoplastic polymer, which would have been a choice from a finite number of identified, predictable solutions of a thermoplastic polymer useful in the fibers of Bond and possessing the benefits taught by Bond.  One of ordinary skill in the art would have been motivated to produce additional highly attenuated fibers comprising thermoplastic polymers having the benefits taught by Bond in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a composition comprising 70 wt% to 90 wt% polypropylene or polyethylene and 10 wt% to 30 wt% destructurized starch, because this would have been a choice from a finite number of identified, predictable solutions of a composition comprising a specified amount of thermoplastic polymer and destructurized starch useful in the fibers of Bond and possessing the benefits taught by Bond.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising 5% to about 85% of starch and about 1% to about 90% of thermoplastic polymer having the benefits taught by Bond in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Bond fails to teach wherein the composition prior to spinning has a melt flow index greater than 150. However, Bond does teach the highly attenuated fibers may be used to make disposable, nonwoven articles having medical use such as surgical drapes, wound dressing, bandages, and dermal patches (¶ [0087]). Additionally, Bond teaches the more attenuated the fibers, the more critical the processing conditions and selection of materials (¶ [0002]). Furthermore, Bond teaches the highly attenuated fibers may be produced via a meltblown process (¶ [0053]) and the highly attenuated fibers may be used in nonwoven articles that are desired to have better barrier properties (¶ [0051]).
Timmons teaches disposable fabric laminates having wide-spread use in hospital operating rooms (such as drapes, sterile wraps, and the like) contain a melt-blown barrier layer (col. 1, lines 22-30). In order for such a surgical fabric to perform properly, it is necessary that the melt-blown barrier layer have a fiber size and a pore size distribution that ensures breathability of the fabric while at the same time inhibiting strikethrough of the fluids (col. 1, lines 38-42). Timmons teaches this is obtained by forming a melt-blown web wherein the fibers are formed from a polymer resin having a broad molecular weight distribution and having a high melt flow rate in which the resin is modified by the addition of a small amount of peroxide prior to processing to achieve an even higher melt flow rate (col. 2, lines 13-19). Timmons teaches the modified polymer achieves a melt flow rate of between 800 up to 5000 g/10 min (col. 2, lines 27-31). Timmons teaches the polymer may be polyolefins including polypropylene and polyethylene (col. 5, lines 59-60).
Timmons teaches by modifying the starting polymer, the resulting polymer will have a lower extensional viscosity, thus taking less force to attenuate the fibers (col. 5, lines 20-23). Thus with the same air flow, the higher melt flow polymer will produce finer fibers at commercially acceptable throughputs (col. 5, lines 23-25). Timmons teaches such fine fibers and resulting small pore size distribution have superior barrier properties (col. 5, lines 29-31).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the thermoplastic polymer of Bond with a small amount of peroxide prior to processing, based on the teaching of Timmons.  The motivation for doing so would have been to assure the breathability of the nonwoven web, inhibit strikethrough of fluids, obtain the ability to produce finer fibers at commercially acceptable throughputs, and obtain superior barrier properties, as taught by Timmons.
Thus the highly attenuated fibers of Bond in view of Timmons comprise a modified thermoplastic polymer having a melt flow rate of between 800 up to 5000 g/10 min.
Bond in view of Timmons teaches the claimed invention above but fails to teach the blend prior to spinning having a melt flow index greater than 300. It is reasonable to presume that the melt flow index being greater than 300 is inherent to Bond in view of Timmons. Support for said presumption is found in the use of like materials which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
For example, the instant specification recites on page 11, lines 22-24, the melt flow rate for the thermoplastic starch is “close to be negligible” in comparison to the meltblown-grad polyolefin. Additionally, the instant specification recites the melt flow rate of a meltblown-grade polyolefin “can range from 200 to 1550 g/10 min” (page 5, lines 16-19). As described above, Bond in view of Timmons teaches the modified thermoplastic polymer of the fibers has a melt flow rate of between 800 up to 5000 g/10 min (Timmons, col. 2, lines 27-31).
As the modified fiber composition of Bond in view of Timmons comprises 70 wt% to 90 wt% of polypropylene or polyethylene and has a melt flow rate of 800 up to 5000 g/10 min, the composition prior to spinning would inherently have a melt flow rate greater than 300.
Regarding claim 2, Bond teaches the fibers may be staple fibers, among other types (¶ [0082]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the highly attenuated fibers staple fibers, because it would have been choosing a specific type of fiber for the highly attenuated fiber, which would have been a choice from a finite number of identified, predictable solutions of the fiber of Bond in view of Timmons and possessing the benefits taught by Bond and Timmons.  One of ordinary skill in the art would have been motivated to produce additional types of highly attenuated fibers having the benefits taught by Bond in view of Timmons in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 3, Bond teaches other ingredients may be incorporated into the spinnable starch composition, wherein the other ingredients may be surfactants, among others (¶ [0034]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include an additional ingredient in the starch composition of the highly attenuated fiber, because one of ordinary skill in the art would reasonably have expected the elements of the additional ingredient and highly attenuated fiber to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select surfactants as the additional ingredient, because it would have been choosing a specific ingredient to add, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the additional ingredient in the highly attenuated fiber of Bond in view of Timmons and possessing the benefits taught by Bond and Timmons.  One of ordinary skill in the art would have been motivated to produce additional highly attenuated fibers comprising other ingredients having the benefits taught by Bond in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 4, Bond teaches an additional plasticizer or diluent for the thermoplastic polymer may be present to improve the overall compatibility with the thermoplastic starch blend. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include an additional plasticizer or diluent in the composition, based on the teaching of Bond.  The motivation for doing so would have been to improve the compatibility of the thermoplastic polymer and the thermoplastic starch blend, as taught by Bond.
As the additional plasticizer or diluent improves the compatibility of the thermoplastic polymer and the thermoplastic starch blend, the additional plasticizer or diluent is a compatibilizer and meets the limitation of claim 4.
Regarding claims 5 and 13, as described above, Bond teaches suitable thermoplastic polymers include polypropylene and polyethylene, among others (¶ [0026]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select polypropylene for the thermoplastic polymer, because it would have been choosing a material suitable as the thermoplastic polymer, which would have been a choice from a finite number of identified, predictable solutions of a thermoplastic polymer useful in the highly attenuated fibers of Bond in view of Timmons and possessing the benefits taught by Bond.  One of ordinary skill in the art would have been motivated to produce additional highly attenuated fibers comprising thermoplastic polymers having the benefits taught by Bond in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Regarding claims 6 and 14, as described above, Bond teaches suitable thermoplastic polymers include polypropylene and polyethylene, among others (¶ [0026]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select polyethylene for the thermoplastic polymer, because it would have been choosing a material suitable as the thermoplastic polymer, which would have been a choice from a finite number of identified, predictable solutions of a thermoplastic polymer useful in the highly attenuated fibers of Bond in view of Timmons and possessing the benefits taught by Bond.  One of ordinary skill in the art would have been motivated to produce additional highly attenuated fibers comprising thermoplastic polymers having the benefits taught by Bond in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0152808 A1 recites meltblown fibers having a thermoplastic composition that has a melt flow rate of from about 200 to about 6000 grams per 10 minutes (abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786